 

 

Lemelson Capital Management announces 10 percent stake in Geospace Technologies (NASDAG:

GEOS}, urges immediate share repurchase

Lemeison Capital Management announces 10 percent
stake in Geospace Technologies (NASDAQ: GEOS),
urges immediate share repurchase

     

     

Lameison Capital Management announces 14
percent stake in Geospace Technologies (NASDAG:

 

GEOS), urges immediate share repurchase

Firm reiterates near-term intrinsic value at $38 per share

Marnborough, MA, December 1, 20177--Lermelson Cantal Managemem, LLC, a@ private
invesiment management firm, announced today Ht has acquired, for is flagshin Amvana Fund,
LF a@ siake of appromirnetely 10 perceni in shares of Geaspace Technologies {(NASDAG:
GEOS), a global leader in ihe design and manufacture of instruments and cquiprnent used by
the GH and gas indusiry. in addiion, tis urging the company fo intiaie an immediaie share

repurchase plan.

“With ci prices at a two-year high and nising and an agreement by OPEC and other major

preducers to extend output curbs uni the end of 2018, the market continues to radically urnder-

Amvona_00211
 
 

ospace Technologies. This overlooks the firm's fechnalogical leadershin--theai,
ipary’s giate-ofihe-art GCL and GSX produci lines have no compeliive analogue; as we2{hammen
as iis 375 million in lquidity, understated assets, zero-debt balance sheel and substantial
revenue growih,” said Fr. Emmanuel Lemeison, Chief Investment Officer of Lemelson Capital

Management.

With revenue in the fourth quarter increasing 45% over last years fourth quarter and
representing the highest quarierly revenue in more than two years, a near 15-fold year-aver-
year increase in sales of the company’s market-leading GS wireless recording sysiem, a 64
percent increase in wireless procuct revenue in 2017 cornpared to fiscal year 2016 and
operating income associated with the cornpany’s nor-seismic products increasing each year
over the fast three consecutive years, Lemelson Capital Management believes the near-term

intrinsic value of Geospaece Technologies comrnoan sinck to be at least $38 per share."

“Geaspace Technologies continues to experience significant increases in revenues and liquidity
as evidenced by the more than $10 million in cash provided by operating activities in fiscal year
2017.” Lemeisan added. “We bsheve the company’s non-cash charges!" , including aggressive
inventory write-Gewns and subsequent sales of these same depreciated inventories ai
significant prafits represent a tremendous store of shareholder value which is not reflected on
fhe company's balance sheet and points to the need for an immediate and aggressive share

buyback procram.”

Lemeisan Canal today aise released a copy of a recent letler seni ta the company’s board of
directors regarding this and other propased actions. A copy of the letter carn be found here:

 

iil Lemeison Capital believes the intrinsic value of Geospace Technologies is likely in the $50

to $60 per share range over the next few years

ic] Non-cash adiusimenis for inventory obsolescence and impairment charges on factory

u

equioment alone arnounted to $26.8 rnillion in fiscal year 2017

 

 

on Soribd

Amvona_00212
 

 

July 10, 2017

Mr. Gary Owen

Chairman of the Board

Geospace Technologies Corporation
7007 Pinemont Drive

Houston, Texas 77040

Dear Gary,

For the last several years, Lemelson Capital has closely followed Geospace Techi
(Geospace) progress. As a result, we have, on behalf of our clients, accumulated rou:
million shares, or about 10 percent of the company’s shares outstanding, which is in
of our firm conviction that the market continues to radically under-value the company
prospects.

I want to commend you for your role in helping guide Geospace through an unprece
downturn in the oil and gas industry which began in mid-2014 and which has proven
considerable challenge for many other firms in the industry. CEO Rick Wheeler and h
under the board’s oversight, have done an exceptional job leading the compar
technologically and financially through recent challenges resulting from the unprece
decline in spending on exploration that resulted from the collapse of energy prices. Le
i i inati i i i xceptionally well po

  

ae

7 “4 — —

‘ Pak Pad i cl BS
te 2 Sat Be SS ce
Ss OR SNe eS

About Lemeison Cagial Management

Lermeisan Cantal Management, LLC is 4 private investment management firm focused on deep

value and speciaf situation  invesirnents. For more information, see:

 

For further information, please contact

Amvona_00213
wari Public Relations

   
 

Lemeison Capital Management, LLC

Telephone: S08-630-2284

SPECIAL NOTE REGARDING THIS RELEASE

THIS REPORT INCLUDES INFORMATION BASED ON DATA FOUND IN FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION, INDEPENDENT INDUSTRY PUBLICATIONS
AND OTHER SOURCES. ALTHOUGH WE BELIEVE THAT THE DATA IS RELIABLE, WE
HAVE NOT SOUGHT, NOR HAVE WE RECEIVED, PERMISSION FROM ANY THIRD-PARTY
TO INCLUDE THEIR INFORMATION [IN THIS PRESENTATION. MANY OF THE
STATEMENTS IN THIS PRESENTATION REFLECT QUR SUBJECTIVE BELIEF.

EMMANUEL LEMELSON'S VIEWS AND HIS HOLDINGS OF THE SECURITIES MENTIONED
IN THIS RELEASE COULD CHANGE AT ANY TIME. HE MAY SELL ANY OR ALL OF HIS
HOLDINGS OF INCREASE HIS HOLDINGS BY PURCHASING ADDITIONAL SECURITIES.
HE MAY TAKE ANY OF THESE OR OTHER ACTIONS REGARDING ANY OF SUCH
SECURITIES WITHOUT UPDATING THIS RELEASE OR PROVIDING ANY NOTICE
WHATSOEVER OF ANY SUCH CHANGES.

THE INFORMATION CONTAINED ABOVE [S NOT AND SHOULD NOY Be CONSTRUED AS
INVESTMENT ADVICE, AND DOES NOT PURPORT TO BE AND DOES NOT EXPRESS ANY
ORINION AS TO THE PRICE AT WHICH THE SECURITIES OF GEOSPACE
TECHNOLOGIES MAY TRADE AT ANY TIME. THE INFORMATION AND OPINIONS
PROVIDED ABOVE SHOULD NOT BE TAKEN AS SPECIFIC ADVICE ON THE MERITS OF
ANY INVESTMENT DECISION. INVESTORS SHOULD MAKE THEIR OWN DECISIONS
REGARDING GEOSPACE TECHNOLOGIES AND ITS PROSPECTS BASED ON SUCH
INVESTORS’ OWN REVIEW OF PLUIBLICALLY AVAILABLE INFORMATION AND SHOULD
NOT RELY ON THE INFORMATION CONTAINED ABOVE. NEITHER LEMELSON CAPITAL
MANAGEMENT, LLO NOR ANY OF TTS AFFILIATES ACCEPTS ANY LIABILITY
WHATSOEVER FOR ANY DIRECT OR CONSEQUENTIAL LOSS HOWSOEVER ARISING,
DIRECTLY OR INDIRECTLY, FROMANY USE OF THE INFORMATION CONTAINED ABOVE.

FORWARD-LOOKING STATEMENTS

Amvona_00214
 

  

Cerainsataternenis contained in this letier are forwardiocking stetements including, but Act ees

  

lo, slaternenis thal are oredications of or indingte future events, reands, plans —
obiectives. Undue reliance should nol oe placed on such statements because, by their nature,
they are subleci io known and unknown risks and uncertainties. Forwarddooking stalements
are not guarantees of future performance or activities anc are subject io mary risks and
unceriainties. Due to such misks and uncertainties, achial events or results or actual
performance may differ maternally from those reflected or contemplated in such forward-looking
statements. Forward-looking slatemenis can be identified by the use of the finture tense ar
other forward-looking words such as “heheve,” "expect," “anticipate,” “intend,” “plan,”

weR

“astimate,” “should,” “"rnay,” “wall,” "oblective,” “projection,” “forecasi,” “management believes,”

wena

“continus,” “strategy,” "position" or the negative of thase temns or other variations of them or by
comparable tarrmrinology. imeorani faciors that could cause actual results to differ materially
from the expectations set forth in this letter include, arnong other things, the factors identified
under the section aniilled "Risk Factors” in Geaspace Technologies Annual Report on Farm 10-
K for the year ended Septernber 30, 2016. Such forward-looking staternenis should therefore
be construed in light of such factors, and Lemelson Capial is under no obligation, and
expressly disclaims any intention or obligation, t¢ updale ar revise any forward-looking
stalemenis, whether as a resull of new information, future evenis or otherwise, exceni as

required by jaw.

Tagged under Rate this tem

   

AMVONA NEWS

Arnivana publishes criical aricies and interviews at the

 

infersection of Faith, Finance and Ecorarrucs.

Amvona_00215
RELATED ITEMS LATEST FROM AMYVONA NEWS

 

ABOUT AMYVONA

   

Arvona pullishes critical articles and interviews
ai the intersection of Farth, Finance and

ECONOMICS.

“"T, « AMVONA TAG CLOUD

#
git, itt be oy,
Pak Gok PES
go " ee seat Ba Tat?

Fr Den 08 17:46:58 +0060 2019

SBIG Soars Over 28% Post-Earnings.

in

i has recorc returns in the

  

Sun Nov 17 19:05:15 +0000 2019

Through the intercession of the divine

 

e installed the hand carved

iconosiasis which Serves as a suppor...

 

Thu Nov OF 22:27:32 +0000 2079

SOP a eon t ier
RP éilermsigan:

 

Exploiting the sick, the poor +

 

the vulnerable to enrich execulives is

Amvona_00216
vel As SLGOND gans clown, plunging

  

as much 2...

  

Sun Cet 27 19:05:70 +0000 2012

marly fall, through ihe intercessions of

 

agaressively,” Listen to
SBBBY on August 12, 2043, on 6

 

 

 

Amvona_00217
 

AboutUs Notes Updates

 

Amvona_00218
